         Case 4:20-cv-05115-EFS     ECF No. 21    filed 07/29/21   PageID.1630 Page 1 of 41




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON



3                                                                       Jul 29, 2021
                                                                          SEAN F. MCAVOY, CLERK

4

5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7    DANIEL K.,1                                    No.    4:20-CV-05115-EFS

8                                 Plaintiff,
                                                    ORDER GRANTING PLAINTIFF’S
9                    v.                             SUMMARY-JUDGMENT MOTION
                                                    AND DENYING DEFENDANT’S
10   KILOLO KIJAKAZI, ACTING                        SUMMARY-JUDGMENT MOTION
     COMMISSIONER OF SOCIAL
11   SECURITY,2

12                                Defendant.

13

14            Plaintiff Daniel K. appeals the denial of benefits by the Administrative Law

15   Judge (ALJ). He alleges the ALJ erred by 1) conducting an improper step-two

16   analysis by failing to recognize certain severe impairments, 2) conducting an

17

18
     1   To protect the privacy of the social-security Plaintiff, the Court refers to him by
19
     first name and last initial or as “Plaintiff.” See LCivR 5.2(c).
20
     2   On July 9, 2021, Ms. Kijakazi became the Acting Commissioner of Social Security.
21
     She is therefore substituted for Andrew Saul as Defendant. Fed. R. Civ. P. 25(d); 42
22
     U.S.C. § 405(g).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:20-cv-05115-EFS       ECF No. 21   filed 07/29/21   PageID.1631 Page 2 of 41




1    inadequate step-three analysis and improperly determining his impairments did
2    not meet or equal a listing, 3) improperly considering certain medical opinions, and
3    4) improperly determining step five based on an incomplete hypothetical question.
4    In contrast, Defendant Commissioner of Social Security asks the Court to affirm
5    the ALJ’s decision. After reviewing the record and relevant authority, the Court
6    grants Plaintiff’s Motion for Summary Judgment, ECF No. 17, and denies the
7    Commissioner’s Motion for Summary Judgment, ECF No. 18.
8                             I.    Five-Step Disability Determination
9             A five-step sequential evaluation process is used to determine whether an
10   adult claimant is disabled.3 Step one assesses whether the claimant is currently
11   engaged in substantial gainful activity.4 If the claimant is engaged in substantial
12   gainful activity, benefits are denied.5 If not, the disability evaluation proceeds to
13   step two.6
14            Step two assesses whether the claimant has a medically severe impairment
15   or combination of impairments that significantly limit the claimant’s physical or
16

17

18

19
     3   20 C.F.R. § 404.1520(a).
20
     4   Id. § 404.1520(a)(4)(i).
21
     5   Id. § 404.1520(b).
22
     6   Id. § 404.1520(b).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:20-cv-05115-EFS        ECF No. 21   filed 07/29/21   PageID.1632 Page 3 of 41




1    mental ability to do basic work activities.7 If the claimant does not, benefits are
2    denied.8 If the claimant does, the disability evaluation proceeds to step three.9
3             Step three compares the claimant’s impairment or impairments to several
4    recognized by the Commissioner as so severe as to preclude substantial gainful
5    activity.10 If an impairment or combination of impairments meets or equals one of
6    the listed impairments, the claimant is conclusively presumed to be disabled.11 If
7    not, the disability evaluation proceeds to step four.
8             Step four assesses whether an impairment prevents the claimant from
9    performing work he performed in the past by determining the claimant’s residual
10   functional capacity (RFC).12 If the claimant can perform past work, benefits are
11   denied.13 If the claimant cannot perform past work, the disability evaluation
12   proceeds to step five.
13            Step five assesses whether the claimant can perform other substantial
14   gainful work—work that exists in significant numbers in the national economy—
15

16
     7   20 C.F.R. § 404.1520(a)(4)(ii).
17
     8   Id. § 404.1520(c).
18
     9   Id. § 404.1520(c).
19
     10   Id. § 404.1520(a)(4)(iii).
20
     11   Id. § 404.1520(d).
21
     12   Id. § 404.1520(a)(4)(iv).
22
     13   Id. § 404.1520(a)(4)(iv).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:20-cv-05115-EFS          ECF No. 21    filed 07/29/21   PageID.1633 Page 4 of 41




1    considering the claimant’s RFC, age, education, and work experience.14 If so,
2    benefits are denied. If not, benefits are granted.15
3               The claimant has the initial burden of establishing he is entitled to disability
4    benefits under steps one through four.16 At step five, the burden shifts to the
5    Commissioner to show the claimant is not entitled to benefits.17
6               If there is medical evidence of drug or alcohol addiction (DAA), the ALJ must
7    then determine whether DAA is a material factor contributing to the disability.18
8    To determine whether DAA is a material factor contributing to the disability, the
9    ALJ evaluates which of the current physical and mental limitations would remain
10   if the claimant stopped using drugs or alcohol and then determines whether any or
11   all of the remaining limitations would be disabling.19 Social Security claimants
12   may not receive benefits if the remaining limitations without DAA would not be
13

14

15

16

17
     14   Id. § 404.1520(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir. 1984).
18
     15   20 C.F.R. § 404.1520(g).
19
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
20
     17   Id.
21
     18   20 C.F.R. § 404.1535(a).
22
     19   Id. § 404.1535(b)(2).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:20-cv-05115-EFS         ECF No. 21     filed 07/29/21   PageID.1634 Page 5 of 41




1    disabling.20 The claimant has the burden of showing that DAA is not a material
2    contributing factor to disability.21
3                            II.    Factual and Procedural Summary
4             Plaintiff filed a Title II application, alleging a disability onset date of
5    January 15, 2017.22 His claim was denied initially and upon reconsideration.23 An
6    administrative hearing was held by video before Administrative Law Judge Lori L.
7    Freund.24
8             When denying Plaintiff’s disability claim, the ALJ found:
9
                    Plaintiff met the insured status requirements through December 31,
10
                     2022.
11
                    Step one: Plaintiff had not engaged in substantial gainful activity
12
                     since January 15, 2017, the alleged onset date.
13
                    Step two: Plaintiff had the following medically determinable severe
14
                     impairments: degenerative disc disease of the cervical spine, obesity,
15

16

17
     20   42 U.S.C. § 423(d)(2)(C); 20 C.F.R. § 404.1535; Sousa v. Callahan, 143 F.3d 1240,
18
     1245 (9th Cir. 1998).
19
     21   Parra, 481 F.3d at 748.
20
     22   AR 255-63.
21
     23   AR 140-42, 144-46.
22
     24   AR 37-102.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:20-cv-05115-EFS         ECF No. 21    filed 07/29/21   PageID.1635 Page 6 of 41




1                      cannabis use disorder, alcohol use disorder, major depressive disorder,
2                      and generalized anxiety disorder.25
3
                      Step three: Plaintiff did not have an impairment or combination of
4
                       impairments that met or medically equaled the severity of one of the
5
                       listed impairments.
6
                      RFC: Plaintiff had the RFC to:
7
                       perform light work as defined in 20 CFR 404.1567(b) with the
                       following additional limitations: the claimant can lift/carry 20
8
                       pounds occasionally and 10 pounds frequently. He can
                       stand/walk for at least six hours in an eight-hour workday and
9
                       sit for at least eight hours in an eight-hour workday. He should
                       never climb ladders, ropes, or scaffolds, but can occasionally
10
                       climb ramps and stairs. The claimant can occasionally balance,
                       stoop, kneel, crouch, and crawl. He can frequently handle and
11
                       finger bilaterally. He should avoid unprotected heights and
                       hazardous machinery. The claimant can perform simple
12
                       repetitive tasks away from the general public. He can have
                       occasional interaction with coworkers and supervisors, but
13
                       should not be required to work on tandem tasks. He can
                       tolerate occasional changes in a work setting. The claimant
14
                       should avoid any type of fast-paced production line work.26
15
                      Step four: Plaintiff was not capable of performing past relevant
16
                       work.27
17
                      Step five: Prior to November 3, 2019, considering Plaintiff’s RFC, age,
18
                       education, and work experience, Plaintiff could perform work that
19

20
     25   AR 21.
21
     26   AR 22.
22
     27   AR 27.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:20-cv-05115-EFS          ECF No. 21    filed 07/29/21   PageID.1636 Page 7 of 41




1                      existed in significant numbers in the national economy, such as office
2                      helper, mail room clerk, and small parts assembler.28 Beginning on
3                      November 3, 2019, the date Plaintiff’s age category changed to an
4                      individual of advanced age, considering Plaintiff’s RFC, age,
5                      education, and work experience, there are no jobs that exist in
6                      significant numbers in the national economy that Plaintiff could
7                      perform.29 Plaintiff, therefore, was not disabled prior to November 3,
8                      2019, but became disabled on that date and continued to be disabled
9                      through the date of the ALJ decision.30
10
                      DAA: Plaintiff’s substance use disorder was not a contributing factor
11
                       material to the disability determination.31
12
             When assessing the medical-opinion evidence:
13
                      the ALJ found the following opinions persuasive: the reviewing
14
                       opinion of medical expert Ronald Kendrick, M.D., the examining
15
                       opinion of psychologist Susan Van, Ph.D., and the reviewing opinion
16
                       of state agency psychologist Renee Eisenhauer, Ph.D.
17

18

19
     28   AR 29.
20
     29   AR 29.
21
     30   AR 29.
22
     31   AR 29.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:20-cv-05115-EFS          ECF No. 21    filed 07/29/21   PageID.1637 Page 8 of 41




1
                       the ALJ found portions of the following opinions persuasive and other
2
                        portions not persuasive: state agency physician Guillermo Rubio,
3
                        M.D., consultative examiner William Drenguis, M.D., treating
4
                        physician Matt Smith, M.D., and consultative examiner Patrick
5
                        Metoyer, Ph.D.
6
                       the ALJ found not persuasive the reviewing opinion of medical expert
7
                        Stephen Rubin, Ph.D., and the opinion of state evaluator N.K. Marks,
8
                        Ph.D.
9
              The ALJ also found Plaintiff’s medically determinable impairments could
10
     reasonably be expected to cause some of his alleged symptoms, but his statements
11
     concerning the intensity, persistence, and limiting effects of those symptoms were
12
     not fully supported by the medical evidence and other evidence.32
13
              Plaintiff requested review of the ALJ’s decision by the Appeals Council,
14
     which denied review.33 Plaintiff timely appealed to this Court.
15
                                      III.   Standard of Review
16
              A district court’s review of the Commissioner’s final decision is limited.34 The
17
     Commissioner’s decision is set aside “only if it is not supported by substantial
18

19

20
     32   AR 23.
21
     33   AR 1-6.
22
     34   42 U.S.C. § 405(g).
23

                        ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1638 Page 9 of 41




1    evidence or is based on legal error.”35 Substantial evidence is “more than a mere
2    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
3    mind might accept as adequate to support a conclusion.”36 Moreover, because it is
4    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
5    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
6    from the record.”37 The Court considers the entire record.38
7             Further, the Court may not reverse an ALJ decision due to a harmless
8    error.39 An error is harmless “where it is inconsequential to the ultimate
9

10

11

12

13
     35   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
14
     36   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
15
     37   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
16
     38   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
17
     consider the entire record as a whole, weighing both the evidence that supports and
18
     the evidence that detracts from the Commissioner's conclusion,” not simply the
19
     evidence cited by the ALJ or the parties.) (cleaned up); Black v. Apfel, 143 F.3d 383,
20
     386 (8th Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that
21
     such evidence was not considered[.]”).
22
     39   Molina, 674 F.3d at 1111.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
     Case 4:20-cv-05115-EFS           ECF No. 21   filed 07/29/21   PageID.1639 Page 10 of 41




1    nondisability determination.”40 The party appealing the ALJ’s decision generally
2    bears the burden of establishing harm.41
3                                          IV.     Analysis
4    A.       Step Two (Severe Impairment): Plaintiff fails to establish
              consequential error.
5
              Plaintiff contends the ALJ erred at step two by failing to identify the
6
     following as severe impairments: “(1) cervical radiculopathy and left ulnar
7
     neuropathy, with severe left C8/T1 chronic radiculopathy, decreased left hand
8
     strength, severe muscle atrophy of left 1stDorInt, very weak interossei in the left
9
     ulnar nerve distribution, wasting of the hypothenar eminence, and decreased
10
     sensation in a C8 distribution” and “(2) right median nerve axonal loss, severe
11
     muscle atrophy of right great thenars, and right hand weakness and numbness
12
     secondary to a stab wound in his right forearm, with decreased sensation in a
13
     median nerve distribution, wasting of the thenar musculature, decreased grip
14
     strength, and a poor prognosis.”42
15
              At step two of the sequential process, the ALJ must determine whether the
16
     claimant suffers from a “severe” impairment, i.e., one that significantly limits his
17

18

19

20
     40   Id. at 1115 (cleaned up).
21
     41   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
22
     42   ECF No. 17 at 16-17.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
     Case 4:20-cv-05115-EFS           ECF No. 21   filed 07/29/21   PageID.1640 Page 11 of 41




1    physical or mental ability to do basic work activities.43 This involves a two-step
2    process: 1) determining whether a claimant has a medically determinable
3    impairment and 2), if so, determining whether that impairment is severe.44
4               Neither a claimant’s statement of symptoms, nor a diagnosis, nor a medical
5    opinion sufficiently establishes the existence of an impairment.45 Rather,
6    impairments “must be established by medical evidence consisting of signs,
7    symptoms, and laboratory findings.”46 If the objective medical signs, symptoms,
8    and laboratory findings demonstrate the claimant has a medically determinable
9    impairment, then the ALJ must determine whether that impairment is severe.47 A
10   medically determinable impairment is not severe if the “medical evidence
11   establishes only a slight abnormality or a combination of slight abnormalities
12   which would have no more than a minimal effect on an individual’s ability to
13   work.”48 Likewise, an impairment is not severe if it does not significantly limit a
14   claimant’s physical or mental ability to do basic work activities, which include the
15   following: walking, standing, sitting, lifting, pushing, pulling, reaching, carrying,
16

17
     43   20 C.F.R. § 404.1520(c).
18
     44   Id. § 404.1520(a)(4)(ii).
19
     45   Id. § 404.908.
20
     46   20 C.F.R. § 404.908.
21
     47   See Social Security Ruling (SSR) 85-28 at *3.
22
     48   Id.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
     Case 4:20-cv-05115-EFS        ECF No. 21   filed 07/29/21    PageID.1641 Page 12 of 41




1    or handling; seeing, hearing, and speaking; understanding, carrying out and
2    remembering simple instructions; responding appropriately to supervision,
3    coworkers and usual work situations; and dealing with changes in a routine work
4    setting.49
5             Step two is “a de minimus screening device [used] to dispose of groundless
6    claims.”50 For that reason, “[g]reat care should be exercised in applying the not
7    severe impairment concept.”51 Notably, however, step two “is not meant to identify
8    the impairments that should be taken into account when determining the RFC” as
9    step two is meant only to screen out weak claims, whereas the crafted RFC must
10   take into account all impairments, both severe and non-severe.52
11            Here, the ALJ found Plaintiff had the severe impairments of degenerative
12   disc disease of the cervical spine, obesity, cannabis use disorder, alcohol use
13   disorder, major depressive disorder, and generalized anxiety disorder.53 The ALJ
14   found the recent diagnosis of bipolar disorder was not a separate medically
15   determinable severe impairment because “any symptoms are subsumed into the
16

17

18
     49   20 C.F.R. § 404.921(a) (2010); SSR 85-28.
19
     50   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996).
20
     51   SSR 85-28.
21
     52   Buck v. Berryhill, 869 F.3d 1040, 1048–49 (9th Cir. 2017).
22
     53   AR 21.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
     Case 4:20-cv-05115-EFS            ECF No. 21    filed 07/29/21   PageID.1642 Page 13 of 41




1    depressive and anxiety disorders, regardless of the specific diagnosis.”54 Plaintiff
2    does not challenge this finding. Plaintiff does, however, challenge the ALJ’s failure
3    to find that cervical radiculopathy, left ulnar neuropathy, right median nerve
4    axonal loss, and related numbness, atrophy, loss of strength, decreased sensation,
5    grip strength and other issues were not medically determinable severe
6    impairments. Plaintiff states that “[t]he medical records and opinions are more
7    than enough to meet the de minimus step two screening designed to screen out
8    groundless claims.”55 Medical opinions are not considered when determining
9    whether a medically determinable impairment exists.56 Nonetheless, Plaintiff cites
10   to medical evidence in the record including:
11
                       A 2016 treatment note from Jean You, M.D., noting that “On exam,
12
                        severe muscle atrophies of left 1stDorInt, and right great thenars;
13
                        impaired light tough sensation on left ulnar and right medium nerve
14
                        distributions of both hands; all provocative tests were unremarkable.”
15
                       Physical evaluation notes from Dr. Drenguis noting that “sensory
16
                        exam shows decreased sensation to pinprick and light touch. In the
17
                        right hand, it is in a median nerve distribution. In the left hand, it is
18

19
     54   AR 21.
20
     55   ECF 17 at 17.
21
     56   20 C.F.R. § 404.1521 (“We will not use your statement of symptoms, a diagnosis,
22
     or a medical opinion to establish the existence of an impairment(s).”).
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
     Case 4:20-cv-05115-EFS          ECF No. 21    filed 07/29/21   PageID.1643 Page 14 of 41




1                     the little finger and entire ring figure, which is a C8 distribution.”57
2                     Under “Diagnosis and Prognosis,” Dr. Drenguis wrote, and Plaintiff
3                     notes, “Right hand weakness and numbness: This problem is
4                     secondary to a stab wound in his right forearm, as a teen, with an
5                     attempted nerve repair. On today’s examination, there is decreased
6                     sensation in a median nerve distribution; there is wasting of the
7                     thenar musculature and decreased grip strength. Prognosis is poor.”
8             When an ALJ resolves step two in a claimant’s favor by finding a medically
9    determinable severe impairment, any error in failing to find other severe
10   impairments is harmless at step two; however, step-two error can be prejudicial at
11   a later step in the sequential disability analysis.58
12            Plaintiff argues the failure to consider these alleged upper bilateral
13   impairments at step two was harmful later in the disability analysis because the
14   ALJ failed to include manipulative limitations in Plaintiff’s RFC. However, the
15   ALJ did consider Plaintiff’s alleged manipulative limitations and simply rejected
16

17
     57   AR 1042.
18
     58   See Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir. 2006);
19
     Burch v. Barnhart, 400 F.3d 676, 682 (9th Cir. 2005) (“Assuming without deciding
20
     that this omission constituted legal error [at step two], it could only have
21
     prejudiced Burch in step three (listing impairment determination) or step five
22
     (RFC) because the other steps, including this one, were resolved in her favor.”).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
     Case 4:20-cv-05115-EFS      ECF No. 21     filed 07/29/21   PageID.1644 Page 15 of 41




1    that Plaintiff was as limited as alleged. Plaintiff claims he should have been
2    restricted to only occasional handling and fingering, but the ALJ concluded
3    Plaintiff could perform frequent handling and fingering. The ALJ acknowledged
4    Plaintiff’s severe left C8/T1 chronic radiculopathy, decreased sensation in the ulnar
5    nerve distribution, atrophy in the left first dorsal interossei, slightly diminished
6    grip strength, and marked difficulty manipulating a button with both hands, but
7    cited other record evidence to conclude Plaintiff could frequently handle and finger
8    bilaterally, including that Plaintiff had intact motor strength and sensation, could
9    pick up a coin and turn a doorknob with either hand, could manipulate a button
10   using both hands simultaneously (although not individually), and could tie a bow
11   with both hands simultaneously.59 The ALJ’s citation to the record evidence
12   demonstrates that, when crafting the RFC, the ALJ considered Plaintiff’s upper
13   bilateral limitations even though the ALJ did not assess any upper bilateral severe
14   impairment at step two. For that reason, and because the ALJ resolved step two in
15   Plaintiff’s favor, any error in failing to discuss or find an upper bilateral severe
16   impairment was harmless at step two. Because the case must be remanded and the
17   disability analysis must be conducted anew as explained below, the Court need not
18   determine whether any step-two error was consequential at a later step in the
19   disability analysis.
20

21

22
     59   AR 23.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
     Case 4:20-cv-05115-EFS         ECF No. 21   filed 07/29/21   PageID.1645 Page 16 of 41




1    B.       Step Three (Listings): Plaintiff establishes consequential error.
2             Plaintiff contends the ALJ erred at step three by 1) failing to properly
3    evaluate the mental health record by citing just three pages out of hundreds,
4    2) failing to consider Listing 1.02B, and 3) failing to acknowledge the severity of
5    Plaintiff’s muscle atrophy and cervical impairments in relation to Listing 1.04.
6    Plaintiff argues that, when the record is properly evaluated, he meets or equals
7    Listing 12.04 and 12.06, singly or in combination, and remand is required to
8    determine whether he meets listing 1.02B or 1.04A.
9             At step three, the ALJ must determine if a claimant’s impairments meet or
10   equal a listed impairment.60 To meet a listed impairment, the claimant has the
11   burden of establishing that he meets each characteristic of a listed impairment.61
12   The ALJ must support her listings finding with more than a boilerplate finding
13   that a listing was not satisfied. The ALJ must articulate the reasons why the
14   claimant does not satisfy the listing requirements; however, the ALJ’s supporting
15   findings may be articulated at a different step in the sequential evaluation
16   process.62
17

18
     60   20 C.F.R. § 404.1520(a)(4)(iii).
19
     61   Id. § 404.1525(d); Burch, 400 F.3d at 683.
20
     62   SSR 17-2p, 2017 WL 3928306, at *4; see also Lewis v. Apfel, 236 F.3d 503, 512
21
     (9th Cir. 2001); Gonzalez v. Sullivan, 914 F.2d 1197, 1200-01 (9th Cir. 1990); see
22
     also Lewin v. Schweiker, 654 F.2d 631, 635 (9th Cir. 1981) (requiring the
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
     Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1646 Page 17 of 41




1             Here, this Court need not evaluate the requirements for the listings Plaintiff
2    claims he meets as the Court agrees the step-three analysis was tainted by the
3    ALJ’s failure to consider the complete mental health record. Plaintiff is correct
4    that, at step three, the ALJ cited very few pages out of a much larger mental-
5    health record. Generally, however, the failure to cite evidence is not a sufficient
6    indication that the ALJ failed to consider it.63 In other words, an ALJ may have
7    considered evidence in the record even though the ALJ does not cite that evidence
8    in her decision. Here, however, as explained below, the Court is confident that
9    certain evidence related to Plaintiff’s bipolar diagnosis was overlooked or ignored.
10            At step two, the ALJ failed to recognize bipolar disorder as a severe mental
11   impairment, saying any symptoms of Plaintiff’s bipolar disorder were “subsumed
12   into the depressive and anxiety disorders, regardless of the specific diagnosis.”64
13   While this was not error at step two, as discussed above, the ALJ was wrong to
14   conclude Plaintiff’s bipolar symptoms were the same as his depression and anxiety
15   symptoms. Plaintiff’s bipolar symptomology differed in significant ways from the
16   symptoms of his depression and anxiety, as explained below. By stating that
17

18
     “subordinate factual foundations on which the [ALJ’s] ultimate factual conclusions”
19
     were based, to be explained).
20
     63   Black, 143 F.3d at 386 (“An ALJ’s failure to cite specific evidence does not
21
     indicate that such evidence was not considered[.]”).
22
     64   AR 21.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
     Case 4:20-cv-05115-EFS       ECF No. 21    filed 07/29/21   PageID.1647 Page 18 of 41




1    Plaintiff’s bipolar symptoms were accounted for by his depression and anxiety, it is
2    clear the ALJ failed to recognize and consider certain relevant symptoms that
3    could impact the disability analysis.
4             The record in this case documents that Plaintiff experienced the following
5    symptoms related to his bipolar diagnosis: mania, paranoia, sensation-seeking
6    behavior, racing thoughts, flight of ideas, grandiosity, days without sleep, and
7    delusional thinking. For example, during one manic episode in February 2017,
8    Plaintiff was driving and called his treating psychologist, Dr. Kusch,65 stating that
9    he had “free reign of the town,” he had urinated in front of a police officer, and he
10   was taking down the license plate numbers of “the people who [we]re following
11   him.”66 Dr. Kusch told Plaintiff he was exhibiting paranoid and manic behavior and
12   acting recklessly and he should immediately go to the emergency department
13   (which Plaintiff declined to do).67 Plaintiff also believed his phone and computer
14   had been hacked and he spent hours talking to the police and computer repair
15   services, even calling Washington D.C., and eventually purchased a new computer
16

17
     65   Dr. Kusch is a clinical psychologist not mentioned by the ALJ who conducted at
18
     least seven therapy sessions with Plaintiff as part of an employee assistance
19
     program. See AR 919 (treatment note from Dr. Kusch stating it was Plaintiff’s
20
     seventh EAP counseling session).
21
     66   AR 873.
22
     67   AR 873.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
     Case 4:20-cv-05115-EFS       ECF No. 21       filed 07/29/21   PageID.1648 Page 19 of 41




1    and phone.68 Dr. Kusch noted that his belief about the computer hacking was a
2    paranoid symptom that should be monitored.69 Plaintiff obsessed for some time
3    about the computer hacking and his belief that he was being followed.70
4             Even physical treatment providers at this time noted Plaintiff’s paranoid
5    and manic state. In February 2017, Plaintiff was seen at an urgent care clinic for a
6    burn injury where the treating provider noted his “[t]hought content [wa]s
7    paranoid.”71 A month later in March 2017, Plaintiff’s primary physician, Dr. Smith,
8    noted at an appointment that Plaintiff seemed “hyper” and “manic,” stating that
9    “He is energetic, moving in quick bursts” and that he had lost 17 pounds.72
10            In a progress report from Dr. Kusch from March 20, 2017, Plaintiff reported
11   what Dr. Kusch referred to as sensation-seeking behavior, including following a
12   truck he believed was out stealing cars and writing messages in chalk in front of
13   homes that he believed were “tweeking.”73 This behavior was corroborated by
14   Plaintiff’s then-wife who called Dr. Smith’s office in April 2017 and reported that
15

16
     68   AR 873, 875.
17
     69   AR 875.
18
     70   AR 913 (“[Plaintiff]” continues to perseverate on his computer being hacked and
19
     his beliefs reflect a conspiracy theory.”).
20
     71   AR 887.
21
     72   AR 972.
22
     73   AR 919.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
     Case 4:20-cv-05115-EFS      ECF No. 21    filed 07/29/21   PageID.1649 Page 20 of 41




1    Plaintiff, among other unusual behavior, had been writing religious statements on
2    the sidewalk, in front of their house, and on his T-shirts.74 Apparently the
3    neighbors complained about Plaintiff’s actions, which led to an encounter with the
4    police in February 2017, after which Plaintiff was arrested and spent the weekend
5    in jail.75 Plaintiff was again arrested in April 2017—in that instance, Plaintiff
6    apparently thought he was being followed by homeless individuals and videotaped
7    the individuals and brought the tapes to police, asking them to take action.76
8    Instead, Plaintiff was arrested because the police said he had brandished a gun.77
9            In an October 2017 treatment note from Dr. Cagle, a physician not
10   mentioned by the ALJ but who treated Plaintiff during an approximately 20-day
11   inpatient stay, it was noted that Plaintiff “reluctantly admit[ted] to both mania and
12   depression” and disclosed that mania was a respite from persistent dysphoria.78
13   Plaintiff reported to Dr. Cagle that mania does not happen enough for him as,
14   when he is manic, he feels better, he finishes other people’s sentences, he is too
15

16

17

18
     74   AR 808.
19
     75   AR 923.
20
     76   AR 728.
21
     77   AR 728.
22
     78   AR 736.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
     Case 4:20-cv-05115-EFS      ECF No. 21    filed 07/29/21   PageID.1650 Page 21 of 41




1    confident, more assertive, and pushy.79 He further said that when he is manic he is
2    more energetic, loses weight, is more productive, and thinks faster.80
3            When Dr. Cagle discussed the February 2017 episode with Plaintiff (in
4    which Plaintiff called Dr. Kusch and reported taking down license plates of
5    individuals following him), Plaintiff again insisted that rigs with blacked out
6    windows were following him and taking pictures of him.81 The October 2017
7    treatment note also provides that Plaintiff impulsively leased a Corvette and drove
8    at excessive speeds, felt like he had special powers and no one could catch him, and
9    that he would go on offense and chase people because he felt they were following
10   him and recording him.82
11           In a “fitness-for-duty” evaluation from March 2017 performed by
12   psychologist Dr. Susan Vann, whom the ALJ “agreed” with on certain matters,
13   Dr. Vann noted that Plaintiff’s results on the Millon Clinical Multiaxial Inventory
14   (Third Edition), an objective personality measurement, showed that Plaintiff “is an
15   energetic, impulsive individual who may experience significant problems with
16   manic episodes, mental disorganization, and accelerated thought processes.”83
17

18
     79   AR 722.
19
     80   AR 722.
20
     81   AR 737.
21
     82   AR 737.
22
     83   AR 923-24.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
     Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1651 Page 22 of 41




1             Plaintiff also reported significant sleep issues. To his primary physician,
2    Dr. Smith, he reported that he usually does not sleep for a few days and then he
3    crashes and sleeps soundly for a night.84 This was corroborated by Plaintiff’s then-
4    wife, who told Dr. Smith’s office that Plaintiff would get medication for depression
5    and go on a “high” and then crash.85 Dr. Smith was concerned that antidepressants
6    were causing Plaintiff to experience mania (mania has been linked to the use of
7    antidepressants in certain bipolar individuals86).
8             Dr. Vann and Dr. Smith were just two of multiple providers who diagnosed
9    Plaintiff with bipolar disorder.87 Dr. Cagle, who treated Plaintiff, also diagnosed
10   him as bipolar and even began a course of lithium during Plaintiff’s inpatient stay
11   because he expected a “future manic episode” if Plaintiff’s condition was not
12   appropriately treated.88 Dr. Marks, who evaluated Plaintiff, said that even on his
13   medication, Plaintiff presented with “significant symptomology” for bipolar
14

15
     84   AR 1066.
16
     85   AR 808.
17
     86   See, e.g., Gitlin, M.J, Antidepressants in Bipolar Depression: An Enduring
18
     Controversy, INT. J. BIPOLAR DISORDERS (Dec. 01, 2018),
19
     https://doi.org/10.1186/s40345-018-0133-9.
20
     87   AR 924 (Dr. Vann), AR 973, 1067 (Dr. Smith).
21
     88   AR 763. Dr. Smith also thought that Plaintiff “may need mood leveling
22
     medication.” AR 806.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
     Case 4:20-cv-05115-EFS       ECF No. 21    filed 07/29/21   PageID.1652 Page 23 of 41




1    disorder.89 In an October 2018 treatment note, another one of Plaintiff’s treating
2    providers, Dr. Brown, wrote that Plaintiff’s “[p]sychiatric history is significant for
3    bipolar disorder.”90
4            In short, the record in this case documents that Plaintiff experienced mania,
5    paranoia, delusional thinking, sensation-seeking behavior, racing thoughts, flight
6    of ideas, grandiosity, and days without sleep. These are symptoms the providers
7    related to Plaintiff’s bipolar diagnosis, not his depression and anxiety. It is not
8    clear, however, that the ALJ considered these symptoms during the five-step
9    disability evaluation. Indeed, by stating that any bipolar symptoms were
10   “subsumed into the depressive and anxiety disorders,”91 it seems clear the ALJ
11   overlooked the above symptoms. Nowhere in the ALJ opinion does the ALJ discuss
12   mania, paranoia, or delusional thinking. Because these symptoms could impact the
13   disability analysis, they should have been considered. Equating Plaintiff’s bipolar
14   symptoms with the symptoms of his depression and anxiety was error.
15           To be sure, the ALJ correctly noted that Plaintiff has a significant alcohol
16   and substance abuse history, and some of his providers have stated that it is
17   difficult to discern what mental symptoms are the result of mental illness as
18

19

20
     89   AR 1280.
21
     90   AR 1267.
22
     91   AR 21.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
     Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1653 Page 24 of 41




1    compared to substance abuse.92 But the ALJ failed to note that at least one of
2    Plaintiff’s treating providers also noted that Plaintiff was self-medicating for his
3    bipolar disorder. Dr. Smith, Plaintiff’s primary care provider, wrote to Dr. Kusch
4    that:
5             I think it is clear that he is bipolar, though he resists being labeled
              with that diagnosis, preferring “anxiety” as his primary problem. He
6             exhibits flights of ideas, racing thoughts, irritability. I have records
              referring to mental health problems that began at least as far back as
7             2004. He has seen a psychiatrist who felt that he was likely bipolar
              and who tried a number of anti-psychotics including risperidone
8             (didn’t work), olanzapine (weight gain) and for a while he did fairly
              well with a combination of depakote and Seroquel. … Like many of
9             those with bipolar disorder he self medicates with drugs and alcohol.93
10            Dr. Vann echoed that sentiment, stating that Plaintiff was “[p]ositive for a
11   history of psychiatric concerns including depression, anxiety, and bipolar disorder
12   likely self-medicated with alcohol, illegal substances, and prescription
13   substances.”94 Plaintiff’s situation, therefore, might present a “chicken and egg”
14   causality dilemma—i.e., did Plaintiff’s mental health issues cause him to self-
15   medicate with drugs and alcohol, or has Plaintiff’s alcohol and substance abuse
16

17
     92   See, e.g., AR 854 (Dr. Kusch noted that Plaintiff’s substance abuse and alcohol
18
     abuse, in combination with the stress of his failing marriage, led to the manic
19
     episode which was “earmarked by significant paranoia, impulsivity, hyperactivity,
20
     grandiosity, and delusional thinking.”).
21
     93   AR 973.
22
     94   AR 923.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
     Case 4:20-cv-05115-EFS      ECF No. 21    filed 07/29/21   PageID.1654 Page 25 of 41




1    caused what appear to be mental health symptoms? Such a dilemma, however,
2    does not permit an ALJ to ignore relevant evidence in the record without
3    explanation. The ALJ’s failure to consider the symptoms noted above was error
4    requiring remand for reconsideration. On remand, the ALJ should consider all
5    relevant symptoms throughout the disability analysis, including at step three in
6    determining whether Plaintiff meets or equals Listings 12.04 and 12.06, singly or
7    in combination. If the ALJ again finds that certain bipolar symptoms are subsumed
8    into the diagnoses of depression and anxiety, the ALJ should specifically articulate
9    what those symptoms are. Further, if the ALJ rejects certain symptoms as the
10   product of alcohol and substance abuse rather than bipolar disorder or another
11   mental illness, the ALJ must meaningfully explain that decision with citations to
12   the record. The ALJ shall further develop the record if such development is
13   necessary.
14          As for Plaintiff’s argument that the ALJ failed to consider Listing 1.02B
15   (major dysfunction of a joint), Plaintiff has not established error. That listing
16   consists of:
17          [a] gross anatomical deformity (e.g., subluxation, contracture, bony or
            fibrous ankylosis, instability) and chronic joint pain and stiffness with
18          signs of limitation of motion or other abnormal motion of the affected
            joint(s), and findings on appropriate medically acceptable imaging of
19          joint space narrowing, bony destruction, or ankylosis of the affected
            joint(s) [in conjunction with] [i]nvolvement of one major peripheral
20          joint in each upper extremity (i.e., shoulder, elbow, or wrist-hand),
21

22

23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 25
     Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1655 Page 26 of 41




1             resulting in inability to perform fine and gross movements
              effectively, as defined in 1.00B2c.95
2
              Plaintiff has the burden to show he meets every element of this listing.96
3
     Plaintiff claims the ALJ did not so much as consider the listing, but Plaintiff fails
4
     to offer this Court a theory about how he could meet this listing even though the
5
     medical evidence established that Plaintiff could pick up a coin and turn a
6
     doorknob with either hand, could manipulate a button using both hands
7
     simultaneously, and could tie a bow with both hands simultaneously. Because
8
     Plaintiff has not explained how he is unable to perform fine and gross movements
9
     effectively, he has not established error.97 Likewise, Plaintiff has not explained to
10
     this Court how he meets Listing 1.04A. In any case, Plaintiff’s motion for summary
11
     judgment states that he seeks only remand for reevaluation of whether he meets
12

13

14
     95   20 C.F.R. Part 404, Subpart P, Appendix 1, 1.02B (emphasis added).
15
     96   Id. § 404.1525(d); Burch, 400 F.3d at 683.
16
     97   Plaintiff—not the Court—must flesh out and support his arguments with law
17
     and facts. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 930 (9th Cir.
18
     2003) (“We require contentions to be accompanied by reasons.”); McPherson v.
19
     Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory
20
     manner, unaccompanied by some effort at developed argumentation, are deemed
21
     waived. It is not sufficient for a party to mention a possible argument in a most
22
     skeletal way, leaving the court to . . . put flesh on its bones.”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 26
     Case 4:20-cv-05115-EFS         ECF No. 21   filed 07/29/21   PageID.1656 Page 27 of 41




1    Listings 1.02B and/or 1.04A. This Court has ordered remand for a new sequential
2    analysis beginning at step two, as explained above.
3    C.       Medical Opinions: The ALJ must reevaluate.
4             Plaintiff challenges the ALJ’s conclusion that medical opinions from the
5    following providers were not persuasive: examining physician Dr. William
6    Drenguis, examining psychologist Dr. N.K. Marks, examining psychologist
7    Dr. Patrick Metoyer, and testifying medical expert psychologist Dr. Stephen Rubin.
8    As discussed below, the ALJ failed to meaningfully articulate the supportability
9    and consistency of these medical opinions.
10
              1.     Standard for claims filed on or after March 27, 201798
11
              An ALJ must consider and evaluate the persuasiveness of all medical
12
     opinions or prior administrative medical findings.99 The ALJ will not, however,
13
     “give any specific evidentiary weight . . . to any medical opinion(s).”100 A medical
14
     opinion is a statement from a medical source about what the claimant can still do
15

16
     98   For claims filed on or after March 27, 2017, such as Plaintiff’s claims, new
17
     regulations apply that change the framework for how an ALJ must evaluate
18
     medical opinion evidence. Revisions to Rules, 2017 WL 168819, 82 Fed. Reg. 5844
19
     (Jan. 18, 2017); 20 C.F.R. § 404.1520c.
20
     99   20 C.F.R. § 404.1520c(a), (b).
21
     100   Revisions to Rules, 2017 WL 168819, 82 Fed. Reg. at 5867-68; see 20 C.F.R.
22
     § 404.1520c(a).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 27
     Case 4:20-cv-05115-EFS           ECF No. 21   filed 07/29/21   PageID.1657 Page 28 of 41




1    despite her impairments and whether the claimant has one or more impairment-
2    related limitations in the following abilities:
3
                 performing physical demands of work activities
4
                 performing mental demands of work activities (such as understanding,
5
                  remembering, carrying out instructions, maintaining concentration,
6
                  persistence, or pace, and responding appropriately to supervision, co-
7
                  workers, or work pressures in a work setting)
8
                 performing sensory demands of work
9
                 adapting to environmental conditions.101
10
              The factors for evaluating the persuasiveness of medical opinions and prior
11
     administrative medical findings include, but are not limited to, supportability,
12
     consistency, relationship with the claimant, and specialization.102 Supportability
13

14

15

16
     101   20 C.F.R. § 404.1513(a).
17
     102   Id. § 404.1520c(c)(1)-(5). When assessing the medical source’s relationship with
18
     the claimant, the ALJ is to consider the treatment length, frequency, purpose, and
19
     extent, and whether an examination was conducted. Id. § 404.1520c(c)(3). The ALJ
20
     may also consider whether the medical source has familiarity with the other record
21
     evidence or an understanding of the disability program’s policies and evidentiary
22
     requirements. Id. § 404.1520c(c)(5).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 28
     Case 4:20-cv-05115-EFS             ECF No. 21   filed 07/29/21   PageID.1658 Page 29 of 41




1    and consistency are the most important factors, and the ALJ is required to explain
2    how both factors were considered:103
3             (1) Supportability. The more relevant the objective medical evidence
              and supporting explanations presented by a medical source are to
4             support his or her medical opinion(s) or prior administrative medical
              finding(s), the more persuasive the medical opinions or prior
5             administrative medical finding(s) will be.
6             (2) Consistency. The more consistent a medical opinion(s) or prior
              administrative medical finding(s) is with the evidence from other
7             medical sources and nonmedical sources in the claim, the more
              persuasive the medical opinion(s) or prior administrative medical
8             finding(s) will be.104
9    Typically, the ALJ may, but is not required to, explain how the other factors were
10   considered.105
11
              2.     Dr. William Drenguis
12
              Dr. Drenguis performed a physical evaluation of Plaintiff on May 29,
13
     2018.106 Dr. Drenguis diagnosed Plaintiff with cervical spondylosis, lumbar
14

15
     103   Id. § 404.1520c(b)(2).
16
     104   Id. § 404.1520c(c)(1)-(2).
17
     105   Id. § 404.1520c(b)(2). When two or more medical opinions or prior
18
     administrative findings “about the same issue are both equally well-supported . . .
19
     and consistent with the record . . . but are not exactly the same,” the ALJ is
20
     required to explain how “the other most persuasive factors in paragraphs (c)(3)
21
     through (c)(5)” were considered. Id. § 404.1520c(b)(3).
22
     106   AR 1039-44.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 29
     Case 4:20-cv-05115-EFS          ECF No. 21    filed 07/29/21   PageID.1659 Page 30 of 41




1    tenderness, and right-hand weakness and numbness, and included additional
2    explanation:
3

4

5

6

7

8

9

10            Dr. Drenguis opined that Plaintiff could:

11                   sit for up to 4 hours at time.

12                   stand for up to 4 hours at a time.

13                   lift and carry 20 pounds occasionally and 10 pounds frequently.

14                   occasionally climb, balance, stoop, kneel, crouch, and crawl.

15                   frequently reach and occasionally handle, finger, and feel.107

16            The ALJ found Dr. Drenguis’s opinion regarding Plaintiff’s sitting, standing,

17   and manipulative limitations “not persuasive” because “there is no evidence to

18   support that the claimant should be limited to standing/walking and sitting for

19   four hours in an eight-hour workday” and “[t]he limitation to only occasional

20

21

22
     107   AR 1043.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 30
     Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1660 Page 31 of 41




1    handling, fingering, and feeling is also without support from the record, as there
2    was only a mild degree of atrophy and mildly decreased grip strength.”108
3             This Court is limited to reviewing the reasons provided by the ALJ and may
4    not affirm the ALJ on a ground upon which she did not rely.109 Here, the ALJ
5    summarily concluded that “no evidence” supported Dr. Drenguis’s opined sitting
6    and standing limitations. But Dr. Drenguis specifically explained the basis for
7    these limitations, stating that Plaintiff was “limited by the degenerative changes of
8    his lumbar and cervical spine.”110 This functional assessment followed
9    Dr. Drenguis’s diagnosis of cervical spondylosis following a recent MRI that showed
10   “marked degenerative changes with marked stenosis [abnormal narrowing] of the
11   neural foramina.”111 And Dr. Drenguis’s examination revealed tenderness, muscle
12   spasm, and decreased range of motion.112 He rated the prognosis of Plaintiff’s
13   cervical spondylosis condition as “poor.”113 On their face, these objective findings
14   appear to support Dr. Drenguis’s opined limitation regarding Plaintiff’s ability to
15   sit and stand for only four hours at a time. The ALJ, however, failed to address or
16

17
     108   AR 26.
18
     109   Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).
19
     110   AR 1043.
20
     111   AR 1043.
21
     112   AR 1043.
22
     113   AR 1043.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 31
     Case 4:20-cv-05115-EFS         ECF No. 21   filed 07/29/21   PageID.1661 Page 32 of 41




1    discuss these medical findings, instead simply concluding that “no evidence”
2    supported Dr. Drenguis’s sitting and standing limitations. This was error. Such a
3    perfunctory conclusion is not a meaningful discussion of the opined limitations and
4    the evidence that does or does not support them. It is well-settled that an ALJ
5    should not substitute her own judgment for that of a medical expert.114 Without a
6    meaningful explanation from the ALJ as to why “no evidence” supported the
7    limitations despite Dr. Drenguis’s findings (tenderness, muscle spasm, and
8    decreased range of motion) and the other record evidence—including MRIs that
9    showed slight disc bulging, arthropathy, foraminal narrowing, anterior osteophytic
10   spurring (bone spurs), irritation of the C8 nerve root, and more115—this Court is
11   left to conclude the ALJ substituted her judgment in place of Dr. Drenguis’s. While
12   the crafted RFC aligned with the reviewing opinion of Dr. Ronald Kendrick, which
13

14
     114   See Williams v. Comm'r of Soc. Sec. Admin., 494 F. App'x 766, 769 (9th Cir.
15
     2012) (unpublished); see also Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.1998)
16
     (“‘[T]he ALJ cannot arbitrarily substitute his own judgment for competent medical
17
     opinion[.]’” (citations omitted)); Rohan v. Chater, 98 F.3d 966, 970 (7th Cir.1996)
18
     (ALJ “must not succumb to the temptation to play doctor and make [his] own
19
     independent medical findings.”); Ferguson v. Schweiker, 765 F.2d 31, 37 (3d
20
     Cir.1985) (ALJ may not substitute his interpretation of laboratory reports for that
21
     of physician).
22
     115   See, e.g., AR 460, 474, 849.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 32
     Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1662 Page 33 of 41




1    the ALJ may have thought to be more appropriate, the ALJ still was required to
2    meaningfully explain that decision by explaining the supportability and
3    consistency of Dr. Drenguis’s opinion. The bare conclusory statement that “no
4    evidence” supported the opined sitting or standing limitations is not sufficient on
5    this record--a record that contains evidence of serious spinal issues.
6             Because the ALJ did not explain why Dr. Drenguis’s opined sit and stand
7    limitations were less supported and less consistent than Dr. Kendrick’s, this Court
8    cannot meaningfully review the ALJ’s decision to restrict Plaintiff to 6 hours of
9    standing and 8 hours of sitting rather than 4 hours of each. Without the ability to
10   meaningfully review the decision, this Court will not assume any error was
11   harmless. On remand, the ALJ should properly consider the persuasiveness of
12   Dr. Drenguis’s opined sit and stand limitations.
13            As for Dr. Drenguis’s opined limitation that Plaintiff could only occasionally
14   handle, finger, and feel, Dr. Drenguis assessed the limitation noting that “Plaintiff
15   is limited by the right median nerve injury to his hand and left C8
16   radiculopathy.”116 The ALJ, however, rejected the limitation in favor of a
17   restriction to frequent handling, fingering, and feeling, stating that a restriction to
18   only occasional activity was “without support from the record, as there was only a
19   mild degree of atrophy and mildly decreased grip strength.”117 This explanation,
20

21
     116   AR 1043.
22
     117   AR 26.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 33
     Case 4:20-cv-05115-EFS            ECF No. 21   filed 07/29/21   PageID.1663 Page 34 of 41




1    albeit terse, allows this Court to discern the ALJ’s conclusions regarding the
2    supportability of Dr. Drenguis’s manipulative limitation—the ALJ concluded the
3    most relevant evidence was evidence of grip strength, and that evidence supported
4    a frequent limitation rather than a more restrictive occasional limitation. But that
5    explanation does not address the consistency of the opinion as the ALJ did not
6    explain why Dr. Drenguis’s opinion was inconsistent with evidence from other
7    medical sources or why an occasional limitation was more consistent with the other
8    evidence. On remand, the ALJ must address both the supportability and the
9    consistency of Dr. Drenguis’s opinion.
10
              3.        Dr. N.K. Marks
11
              Dr. Marks performed a psychological evaluation of Plaintiff on February 2,
12
     2018.118 Dr. Marks diagnosed Plaintiff with the following: persistent depressive
13
     disorder, noting that Plaintiff presented with significant symptomology for bipolar
14
     II, which should be ruled out; major depressive disorder; generalized anxiety
15
     disorder; and substance use disorder in apparent remission.119 Dr. Marks assessed
16
     “marked” limitations in the following categories:
17
                       perform activities within a schedule, maintain regular attendance,
18
                        and be punctual within customary tolerances without special
19
                        supervision.
20

21
     118   AR 1039-44.
22
     119   AR 1280.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 34
     Case 4:20-cv-05115-EFS         ECF No. 21    filed 07/29/21   PageID.1664 Page 35 of 41




1
                     communicate and perform effectively in a work setting.
2
                     maintain appropriate behavior in a work setting.
3
                     complete a normal workday and work week without interruptions
4
                      from psychologically based symptoms.
5
                     set realistic goals and plan independently.120
6
              The ALJ rejected Dr. Marks’s opinion as not persuasive, stating that “No
7
     other evaluator found as many marked limitations as Dr. Marks and it appears
8
     that she relied heavily upon the claimant’s self-reported symptoms, which, as
9
     discussed above, have not been very consistent and were often motivated by drug-
10
     seeking behavior.”121
11
              Thus, as for consistency, the ALJ determined Dr. Marks’s opinion was an
12
     outlier and was more restrictive than any other medical provider. As a factual
13
     matter, the ALJ is incorrect. Dr. Renee Eisenhauer, whom the ALJ found
14
     persuasive, assessed identical “marked” limitations.122 The ALJ ignored or
15
     overlooked this fact, however, and noted only the part of Dr. Eisenhauer’s opinion
16
     regarding the basic work activities for which Plaintiff had no significant limitation.
17
     Because the ALJ found Dr. Eisenhauer’s opinion persuasive, and because
18
     Dr. Eisenhauer assessed the same marked limitations as Dr. Marks, the ALJ could
19

20
     120   AR 1281.
21
     121   AR 27.
22
     122   AR 1276.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 35
     Case 4:20-cv-05115-EFS          ECF No. 21   filed 07/29/21   PageID.1665 Page 36 of 41




1    not validly reject Dr. Marks’s opinion as an inconsistent outlier opinion. And, in
2    any case, the consistency inquiry is not simply a comparison of the opinions given
3    by medical sources. It is a comparison of the medical opinion in question to
4    “evidence from other medical sources and nonmedical sources.”123 The question,
5    then, is whether the opinion is consistent with the medical evidence from other
6    sources, not simply the other opinions in the record, although those are certainly
7    relevant to the extent they are supported by the medical evidence. On remand, the
8    ALJ should reevaluate the consistency of Dr. Marks’s opinion.
9             As for supportability, the ALJ found Dr. Marks’s opinion was called into
10   question because it appeared to rely heavily on Plaintiff’s self-reports, which the
11   ALJ said were inconsistent and often motivated by drug-seeking behavior.124
12   Plaintiff is correct that, with respect to mental symptoms, an ALJ may not
13   discount those symptoms simply because they are “self-reports,” as such is the
14   nature of psychiatry and psychology.125 Here, however, the ALJ said more—she
15   said Plaintiff’s self-reports were inconsistent and motivated by drug-seeking
16   behavior. These are valid grounds to find that self-reported symptoms, which
17   might otherwise support the assessed mental limitations, are not sufficiently
18

19

20
     123   20 C.F.R. § 404.1520c(c)(1) (emphasis added).
21
     124   AR 27.
22
     125   Buck, 869 F.3d at 1049.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 36
     Case 4:20-cv-05115-EFS       ECF No. 21    filed 07/29/21   PageID.1666 Page 37 of 41




1    relevant evidence in support of the limitations. Of course, the record evidence must
2    support these conclusions.
3             Elsewhere in the opinion, the ALJ outlines Plaintiff’s past drug-seeking
4    behavior,126 but nowhere does the ALJ discuss inconsistent symptom reporting.
5    Instead, the ALJ noted general inconsistencies—the number of medications
6    Plaintiff claimed to be taking and whether Plaintiff had stopped working, for
7    example.127 The ALJ did not cite inconsistencies in symptom reporting, however.
8    On remand, if the ALJ again relies on Plaintiff’s inconsistent symptom reporting,
9    the ALJ should provide specific citations to record evidence demonstrating that
10   inconsistency.
11
              4.    Dr. Patrick Metoyer
12
              Dr. Metoyer performed a mental evaluation of Plaintiff on May 20, 2018.128
13
     Dr. Metoyer diagnosed Plaintiff with the following: generalized anxiety disorder;
14
     bipolar I disorder, current depressive episode; and PTSD (by history). Dr. Metoyer
15
     provided the following functional assessment:
16

17

18

19

20
     126   See AR 24.
21
     127   See AR 25.
22
     128   AR 1033-37.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 37
     Case 4:20-cv-05115-EFS      ECF No. 21    filed 07/29/21     PageID.1667 Page 38 of 41




1

2

3

4

5

6

7

8

9
           The ALJ rejected Dr. Metoyer’s assessment of a marked limitation in
10
     handling the usual stress of the workplace, stating that “it overestimates the level
11
     of impairment in this area, given the longitudinal medical record and is not based
12
     on any objective medical evidence of record.” The ALJ offered no further
13
     explanation and provided no supporting citations for these assertions. This simply
14
     is not a meaningful evaluation of Dr. Metoyer’s opinion and, consequently,
15
     prevents this Court from conducting a meaningful review of the ALJ’s decision in
16
     this regard. If the ALJ believes the level of impairment is overestimated, the ALJ
17
     must provide further explanation and citation to record evidence. Likewise, if the
18
     ALJ believes the limitation is at odds with the longitudinal record, the ALJ must
19
     cite to evidence in the record to support this conclusion.
20
           On remand, the ALJ must avoid making bare conclusory statements and
21
     must support her conclusions regarding supportability and consistency with
22
     specific explanation and citation to record evidence.
23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 38
     Case 4:20-cv-05115-EFS        ECF No. 21    filed 07/29/21   PageID.1668 Page 39 of 41




1             5.       Dr. Stephen Rubin
2             Dr. Rubin reviewed the medical evidence of record and provided testimony at
3    the administrative hearing. He opined Plaintiff met the criteria for Listings 12.04
4    and 12.06 from the alleged onset date to the then-present.129 The ALJ rejected that
5    opinion, however, stating that the “medical evidence shows only sporadic mental
6    health problems without drug and alcohol use, as most treatment indicates that
7    drugs and alcohol abuse is the primary issue.”130 The ALJ did not provide further
8    discussion about Plaintiff’s mental health treatment but additionally noted that
9    Plaintiff “had an excellent work history for many years prior to his alleged onset
10   date with no precipitating reason except drug and alcohol use.”131 Again, the ALJ
11   failed to cite to the record when discussing Dr. Rubin’s opinion. Because the matter
12   must be remanded in any case, the ALJ on remand is encouraged to provide a more
13   robust discussion regarding Dr. Rubin’s opinion, including citation to specific
14   evidence in the record.
15   D.       RFC & Step Five: The ALJ must reevaluate.
16            Plaintiff argues the ALJ failed to properly include all his limitations in the
17   RFC and presented an incomplete hypothetical to the vocational expert. Having
18   already determined remand is required, the Court need not address Plaintiff’s
19

20
     129   AR 60-63.
21
     130   AR 27.
22
     131   AR 27.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 39
     Case 4:20-cv-05115-EFS          ECF No. 21   filed 07/29/21   PageID.1669 Page 40 of 41




1    arguments. On remand, the ALJ shall conduct anew the disability evaluation,
2    beginning at step two.
3    E.       Remand for Further Proceedings
4             Plaintiff submits a remand for payment of benefits is warranted. The
5    decision whether to remand a case for additional evidence, or simply to award
6    benefits, is within the Court’s discretion.132 Remand for further proceedings is the
7    usual course, absent clear evidence from the record that a claimant is entitled to
8    benefits.133 For instance, where “there are outstanding issues that must be resolved
9    before a determination can be made, or if further administrative proceedings would
10   be useful, a remand is necessary.”134 Here, the record does not clearly establish
11   disability and further administrative proceedings are useful as the ALJ must
12   consider evidence of Plaintiff’s bipolar symptoms and whether they have an impact
13   on the disability analysis.
14            On remand, the ALJ must reevaluate the sequential disability analysis
15   beginning at step two. With respect to the medical opinion evidence, the ALJ is to
16

17
     132   See Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987) (citing Stone v.
18
     Heckler, 761 F.2d 530 (9th Cir. 1985)).
19
     133   Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017); Benecke v. Barnhart, 379
20
     F.3d 587, 595 (9th Cir. 2004) (“[T]he proper course, except in rare circumstances, is
21
     to remand to the agency for additional investigation or explanation.”).
22
     134   Leon, 880 F.3d at 1047.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 40
     Case 4:20-cv-05115-EFS       ECF No. 21      filed 07/29/21   PageID.1670 Page 41 of 41




1    be mindful that she must meaningfully articulate the supportability and
2    consistency of each medical opinion. The ALJ shall further develop the record if she
3    deems it necessary and shall, if necessary, call a medical expert regarding
4    Plaintiff’s diagnosis of bipolar disorder.
5                                      V.      Conclusion
6          Accordingly, IT IS HEREBY ORDERED:
7          1.     The case caption is AMENDED consistent with footnote 2.
8          2.     Plaintiff’s Motion for Summary Judgment, ECF No. 17, is
9                 GRANTED.
10         3.     The Commissioner’s Motion for Summary Judgment, ECF No. 18, is
11                DENIED.
12         4.     The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
13                REVERSING and REMANDING the matter to the Commissioner of
14                Social Security for further proceedings consistent with this
15                recommendation pursuant to sentence four of 42 U.S.C. § 405(g).
16         5.     The case shall be CLOSED.
17         IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
18   provide copies to all counsel.
19         DATED this 29th day of July 2021.
20
                                      s/Edward F. Shea        _
21                                    EDWARD F. SHEA
                              Senior United States District Judge
22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 41
